DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,348,524. 

Present Application
US Patent 11,348,524
1. A pixel circuit, comprising: 



a driving circuit, a data writing circuit, a first reset circuit, a first light emission control circuit and a light emitter element, 



wherein the driving circuit comprises a control terminal, a first terminal and a second terminal, and the driving circuit is configured to control a driving current, which passes through the first terminal and the second terminal, for driving the light emitter element to emit light; 

the data writing circuit is configured to write a data signal into the control terminal of the driving circuit in response to a scan signal; 

the first light emission control circuit is configured to apply a first voltage to the first terminal of the driving circuit in response to a first light emission control signal in an initialization stage; 


the first reset circuit is configured to apply a reset voltage to the control terminal of the driving circuit in response to a first reset signal, and the driving circuit is configured to be in a fixed bias state in a situation where the reset voltage and the first voltage are applied together to the driving circuit; 








the pixel circuit further comprises a second light emission control circuit, 

the second light emission control circuit is configured to apply the driving current to the light emitter element in response to a second light emission control signal, wherein the second light emission control signal is different from the first light emission control signal.

1. A display substrate comprising: a sub-pixel comprising a pixel circuit, and the pixel circuit comprises: 

a driving circuit, a data writing circuit, a first reset circuit, a first light emission control circuit…, a light emitter element, a first light emission control line and a second light emission control line, 


wherein the driving circuit comprises a control terminal, a first terminal and a second terminal, and is configured to control a driving current flowing through the first terminal and the second terminal for driving the light emitter element to emit light; 

the data writing circuit is configured to write a data signal to the driving circuit in response to a scan signal; 

the first light emission control circuit is configured to apply a first voltage to the first terminal of the driving circuit in response to a first light emission control signal;… 


the first reset circuit is configured to apply a first reset voltage to the control terminal of the driving circuit in response to a first reset signal, and the first reset signal and the first light emission control signal are simultaneously turn-on signals during at least a period of time; 

the first light emission control line and the second light emission control line respectively substantially extend along a first direction and are arranged in a second direction, and the second direction intersects with the first direction; 


a second light emission control circuit


the second light emission control circuit is configured to apply the driving current to the light emitter element in response to a second light emission control signal; 




the driving circuit comprises a first transistor; a gate electrode of the first transistor serves as the control terminal of the driving circuit to connect a first node, a first electrode of the first transistor serves as the first terminal of the driving circuit to connect a second node, and a second electrode of the first transistor serves as the second terminal of the driving circuit to connect a third node; the display substrate comprises a base substrate, and the sub-pixel is provided on the base substrate; the first transistor comprises an active pattern and a gate electrode, wherein the active pattern of the first transistor comprises a channel region, and an orthographic projection of the channel region of the first transistor on the base substrate overlaps with at least a part of an orthographic projection of the gate electrode of the first transistor on the base substrate; the channel region of the first transistor comprises a first transverse portion, a longitudinal portion and a second transverse portion which are sequentially arranged in the first direction, wherein the first transverse portion and the second transverse portion respectively extend along the first direction and the longitudinal portion extends along the second direction; a first end of the longitudinal portion in the second direction is connected with the first transverse portion, and a second end of the longitudinal portion opposite to the first end of the longitudinal portion in the second direction is connected with the second transverse portion.




2. The pixel circuit according to claim 1, wherein the first light emission control circuit is configured to apply the first voltage to the first terminal of the driving circuit in response to the first light emission control signal in a light emission stage.

3. The pixel circuit according to claim 1, wherein the driving circuit comprises a first transistor; a gate electrode of the first transistor serves as the control terminal of the driving circuit to connect a first node, a first electrode of the first transistor serves as the first terminal of the driving circuit to connect a second node, and a second electrode of the first transistor serves as the second terminal of the driving circuit to connect a third node; the reset voltage is applied to the gate electrode of the first transistor, and the first voltage is applied to the first electrode of the first transistor, so that the first transistor is in the fixed bias state; the data writing circuit comprises a second transistor; a gate electrode of the second transistor is configured to be connected with a scan signal terminal to receive the scan signal, a first electrode of the second transistor is configured to be connected with a data signal terminal to receive the data signal, and a second electrode of the second transistor is connected with the second node; the pixel circuit further comprises a compensation circuit, and the compensation circuit is configured to store the data signal that is written in and to compensate the driving circuit in response to the scan signal; the compensation circuit comprises a third transistor and a storage capacitor; a gate electrode of the third transistor is configured to be connected with a scan signal terminal to receive the scan signal, a first electrode of the third transistor is connected with the third node, a second electrode of the third transistor is connected with a first electrode of the storage capacitor, and a second electrode of the storage capacitor is configured to be connected with a first voltage terminal.

4. The pixel circuit according to claim 3, wherein the first reset circuit comprises a fourth transistor; a gate electrode of the fourth transistor is configured to be connected with a first reset control terminal to receive the first reset signal, a first electrode of the fourth transistor is connected with the first node, and a second electrode of the fourth transistor is configured to be connected with a reset voltage terminal to receive the reset voltage.

5. The pixel circuit according to claim 3, wherein the first light emission control circuit comprises a fifth transistor; a gate electrode of the fifth transistor is configured to be connected with a first light emission control terminal to receive the first light emission control signal, a first electrode of the fifth transistor is configured to be connected with a first voltage terminal to receive the first voltage, and a second electrode of the fifth transistor is connected with the second node; the second light emission control circuit comprises a sixth transistor; a gate electrode of the sixth transistor is configured to be connected with a second light emission control terminal to receive the second light emission control signal, a first electrode of the sixth transistor is connected with the third node, a second electrode of the sixth transistor is connected with a fourth node, a first electrode of the light emitter element is configured to be connected with the fourth node, and a second electrode of the light emitter element is configured to be connected with a second voltage terminal to receive a second voltage.



6. The pixel circuit according to claim 1, wherein further comprising a second reset circuit configured to apply the reset voltage to the second terminal of the driving circuit in response to a second reset signal, wherein the second reset signal is different from the first reset signal.

7. The pixel circuit according to claim 1, wherein the light emitter element comprises a first electrode, the first electrode of the light emitter element is connected with a first voltage terminal to receive the first voltage; the pixel circuit further comprises a second reset circuit configured to apply the reset voltage to the first electrode of the light emitter element in response to a second reset signal.

8. The pixel circuit according to claim 6, wherein the second reset circuit applies the reset voltage to the second terminal of the driving circuit in response to the second reset signal after a data writing and compensation stage.

9. The pixel circuit according to claim 7, wherein the second reset circuit applies the reset voltage to the first electrode of the light emitter element in response to the second reset signal after a data writing and compensation stage.

10. The pixel circuit according to claim 6, wherein the second reset circuit comprises a seventh transistor; a gate electrode of the seventh transistor is configured to be connected with a second reset control terminal to receive the second reset signal, a first electrode of the seventh transistor is connected with the fourth node, and a second electrode of the seventh transistor is configured to be connected with a reset voltage terminal to receive the reset voltage.



11. The pixel circuit according to claim 1, wherein the pixel circuit comprises a plurality of transistors, some transistors of the plurality of transistors are P-type transistors, and other transistors of the plurality of transistors are N-type transistors.

12. The pixel circuit according to claim 11, wherein the first reset circuit comprises an N-type transistor.


13. The pixel circuit according to claim 3, wherein the third transistor of the compensation circuit is an N-type transistor.

14. The pixel circuit according to claim 13, wherein a control terminal of the compensation circuit is different from a control terminal of the data writing circuit.

15. A display device, comprising a plurality of pixel units distributed in an array, a plurality of scan signal lines, a plurality of data signal lines and a plurality of light emission control lines, wherein each pixel unit comprises the pixel circuit according to claim 1, the pixel circuit further comprises a compensation circuit, the compensation circuit is connected with the driving circuit and the first reset circuit, and is configured to store the data signal that is written in the control terminal of the driving circuit and to compensate the driving circuit in response to the scan signal; the scan signal line of an Nth row is connected with both the data writing circuit and the compensation circuit which are in the pixel circuit of the Nth row to provide the scan signal; the data signal line of an Mth column is connected with the data writing circuit in the pixel circuit of the Mth column to provide the data signal; N is an integer larger than 1, and M is an integer larger than 0.

16. The display device according to claim 15, wherein the pixel circuit further comprises: a second light emission control circuit configured to apply the driving current to the light emitter element in response to a second light emission control signal, wherein the second light emission control signal is different from the first light emission control signal; and a second reset circuit configured to apply the reset voltage to the second terminal of the driving circuit and the compensation circuit in response to a second reset signal, wherein the second reset signal is different from the first reset signal; wherein the light emission control line of the Nth row is connected with the second light emission control circuit in the pixel circuit of the Nth row to provide the second light emission control signal.

17. A display device, comprising a plurality of pixel units distributed in an array, a plurality of scan signal lines, a plurality of data signal lines, a plurality of reset control lines and a plurality of light emission control lines, wherein each pixel unit comprises the pixel circuit according to claim 1, the pixel circuit further comprises a compensation circuit, the compensation circuit is connected with the driving circuit and the first reset circuit, and is configured to store the data signal that is written in the control terminal of the driving circuit and to compensate the driving circuit in response to the scan signal; the scan signal line of an Nth row is connected with both the data writing circuit and a compensation circuit which are in the pixel circuit of the Nth row to provide the scan signal; the data signal line of an Mth column is connected with the data writing circuit in the pixel circuit of the Mth column to provide the data signal; the reset control line of the Nth row is connected with the first reset circuit in the pixel circuit of the Nth row to provide the first reset signal; N and M are integers larger than 0.

18. The display device according to claim 17, wherein the pixel circuit further comprises: a second light emission control circuit configured to apply the driving current to the light emitter element in response to a second light emission control signal, wherein the second light emission control signal is different from the first light emission control signal; and a second reset circuit configured to apply the reset voltage to the second terminal of the driving circuit and the compensation circuit in response to a second reset signal, wherein the second reset signal is different from the first reset signal; the light emission control line of the Nth row is connected with the second light emission control circuit in the pixel circuit of the Nth row to provide the second light emission control signal.




19. A driving method of the pixel circuit according to claim 1, comprising the initialization stage, wherein in the initialization stage, the first reset signal is input, the first reset circuit is turned on, the reset voltage is applied to the control terminal of the driving circuit, the first light emission control signal is input, the first light emission control circuit is turned on, and the first voltage is applied to the first terminal of the driving circuit, so that the driving circuit is in the fixed bias state.

20. The driving method of the pixel circuit according to claim 19, further comprising a data writing and compensation stage, a reset stage and a light emission stage, wherein the pixel circuit further comprises a compensation circuit, the compensation circuit is connected with the driving circuit and the first reset circuit, and is configured to store the data signal that is written in the control terminal of the driving circuit and to compensate the driving circuit in response to the scan signal; in the initialization stage, the first reset signal is input, the first reset circuit is turned on, the reset voltage is applied to the control terminal of the driving circuit, the first light emission control signal is input, the first light emission control circuit is turned on, the first voltage is applied to the first terminal of the driving circuit, so that the driving circuit is in the fixed bias state; in the data writing and compensation stage, the scan signal and the data signal are input, the data writing circuit, the driving circuit and the compensation circuit are turned on, the data writing circuit writes the data signal into the driving circuit, and the compensation circuit compensates the driving circuit; in a reset stage, the second light emission control signal and the second reset signal are input, the second light emission control circuit and the second reset circuit are turned on, and the driving circuit, the compensation circuit and the light emitter element are reset; and in the light emission stage, the first light emission control signal and the second light emission control signal are input, the first light emission control circuit, the second light emission control circuit and the driving circuit are turned on, and the second light emission control circuit applies the driving current to the light emitter element to drive the light emitter element to emit light.

2. The display substrate according to claim 1, wherein the display substrate comprises a plurality of light emission control lines and a plurality of the sub-pixels distributed in an array; the plurality of light emission control lines comprise the first light emission control line and the second light emission control line; the array comprises a plurality of sub-pixel rows, each sub-pixel row of the plurality of sub-pixel rows comprises the sub-pixels, a first sub-pixel row corresponds to a first one of the plurality of light emission control lines, . . . , an Nth sub-pixel row corresponds to an Nth one of the plurality of light emission control lines, and an (N+1)th sub-pixel row corresponds to an (N+1)th one of the plurality of light emission control lines, and N is an integer greater than 0; the display substrate comprises: a display region; a non-display region at least partially surrounding the display region; and a peripheral circuit in the non-display region and configured to provide a light emission control signal to the plurality of light emission control lines, wherein the light emission control signal is sequentially provided from the first one of the plurality of light emission control lines to the (N+1)th one of the plurality of light emission control lines.

3. The display substrate according to claim 2, wherein the first light emission control line in the pixel circuit of the Nth sub-pixel row is the (N+1)th one of the plurality of light emission control lines; and the second light emission control line in the pixel circuit of the Nth sub-pixel row is the Nth one of the plurality of light emission control lines.

4. The display substrate according to claim 2, wherein the first light emission control line in the pixel circuit of the Nth sub-pixel row is the Nth one of the plurality of light emission control lines; and the second light emission control line in the pixel circuit of the Nth sub-pixel row is the (N+1)th one of the plurality of light emission control lines.

5. The display substrate according to claim 1, wherein the pixel circuit further comprises a storage capacitor which comprises a first electrode plate and a second electrode plate, wherein the first electrode plate is electrically connected with the gate electrode of the first transistor, and the first light emission control line and the second light emission control line are arranged in a same layer as the first electrode plate.

6. The display substrate according to claim 5, wherein the first reset circuit comprises a reset control line extending along the first direction, and the reset control line is connected with a first reset voltage terminal to provide the first reset signal; the first light emission control line, the second light emission control line and the reset control line are sequentially arranged in the second direction and are all at a same side of the storage capacitor in the second direction.

7. The display substrate according to claim 6, wherein the first light emission control line and the second light emission control line are at a side of the reset control line close to the storage capacitor.

8. The display substrate according to claim 5, wherein the pixel circuit further comprises: a semiconductor layer comprising the active pattern of the first transistor; a first connection structure which is in a same layer as the first electrode of the first transistor and has a first end and a second end, wherein the first end of the first connection structure is electrically connected with the first electrode plate through a first via hole, and the second end of the first connection structure is electrically connected with the semiconductor layer; and a second connection structure which is in a same layer as the first electrode of the first transistor and has a first end and a second end, wherein the first end of the second connection structure is electrically connected with the first electrode plate through a second via hole, and the second end of the second connection structure is electrically connected with the semiconductor layer, the first via hole is at a first end of the first electrode plate in the second direction, and the second via hole is at a second end of the first electrode plate opposite to the second end of the first electrode plate in the second direction; the first connection structure is at a first side of the first electrode plate in the second direction, and the second connection structure is at a second side of the first electrode plate opposite to the first side of the first electrode plate in the second direction.

9. The display substrate according to claim 8, wherein an orthographic projection of the first via hole on the first electrode plate is in a first region, and an orthographic projection of the second via hole on the first electrode plate is in a second region; an orthographic projection of the second electrode plate on a plane where the first electrode plate is located does not overlap with both the first region and the second region.

10. The display substrate according to claim 9, wherein the second electrode plate comprises: a body portion extending along the second direction; a protrusion portion which is connected with the body portion, protrudes from the body portion along the first direction and is at a first side of the body portion in the first direction, wherein a size of the protrusion portion in the second direction is smaller than that of the main body in the second direction, both the first region and the second region are at the first side of the body portion, the first region is at a first side of the protrusion portion in the second direction, and the second region is at a second side of the protrusion portion opposite to the first side of the protrusion portion in the second direction.

11. The display substrate according to claim 5, wherein the pixel circuit further comprises: a first power supply line which is connected to a first voltage terminal and is configured to provide the first voltage to the pixel circuit, and is in a same layer as the first electrode of the first transistor, wherein the first power supply line is electrically connected with the second electrode plate at least through a third via hole and a fourth via hole.

12. The display substrate according to claim 5, wherein the pixel circuit further comprises: a compensation circuit configured to store the written data signal and compensate the driving circuit in response to the scan signal; and a second reset circuit configured to apply the reset voltage to the second terminal of the driving circuit in response to a second reset signal, wherein the second reset signal is different from the first reset signal.

13. The display substrate according to claim 12, wherein the data writing circuit comprises a second transistor, a gate electrode of the second transistor is connected to a scan signal terminal to receive the scan signal, a first electrode of the second transistor is connected to a data signal terminal to receive the data signal, and a second electrode of the second transistor is connected to the second node; the compensation circuit comprises a third transistor and t storage capacitor, wherein a gate electrode of the third transistor is configured to be connected with a scan signal terminal to receive the scan signal, a first electrode of the third transistor is connected with the third node, a second electrode of the third transistor is connected with the first electrode plate of the storage capacitor, and the second electrode plate of the storage capacitor is configured to be connected with a first voltage terminal; the first reset circuit comprises a fourth transistor, a gate electrode of the fourth transistor is connected to a first reset control terminal to receive the first reset signal, a first electrode of the fourth transistor is connected to the first node, and a second electrode of the fourth transistor is connected to a reset voltage terminal to receive the reset voltage; the first light emission control circuit comprises a fifth transistor, a gate electrode of the fifth transistor is configured to be connected with a first light emission control terminal to receive the first light emission control signal, a first electrode of the fifth transistor is configured to be connected with the first voltage terminal to receive the first voltage, and a second electrode of the fifth transistor is connected with the second node; the second light emission control circuit comprises a sixth transistor, a gate electrode of the sixth transistor is configured to be connected with a second light emission control terminal to receive the second light emission control signal, a first electrode of the sixth transistor is connected with the third node, and a second electrode of the sixth transistor is connected with a fourth node; a first electrode of the light emitter element is configured to be connected with the fourth node, and a second electrode of the light emitter element is configured to be connected with a second voltage terminal to receive a second voltage; the second reset circuit comprises a seventh transistor, a gate electrode of the seventh transistor is configured to be connected with a second reset control terminal to receive the second reset signal, a first electrode of the seventh transistor is connected with the fourth node, and a second electrode of the seventh transistor is configured to be connected with a reset voltage terminal to receive the reset voltage.

14. The display substrate according to claim 13, wherein the pixel circuit comprises a semiconductor layer, the semiconductor layer comprises a first portion and a second portion, and the first portion of the semiconductor layer is spaced apart from the second portion of the semiconductor layer by an opening; a part of the first portion of the semiconductor layer constitutes the active pattern of the first transistor, an active pattern of the second transistor, an active pattern of the third transistor, an active pattern of the fourth transistor and an active pattern of the fifth transistor; a part of the second portion of the semiconductor layer constitutes an active pattern of the sixth transistor and an active pattern of the seventh transistor.

15. The display substrate according to claim 14, wherein the opening comprises: a first opening portion, wherein an orthographic projection of the first opening portion on the base substrate overlaps with an orthographic projection of the first light emission control line on the base substrate and does not overlap with an orthographic projection of the second light emission control line on the base substrate; and a second opening portion at a side of the first opening portion away from the gate electrode of the fifth transistor in the first direction, and an orthographic projection of the second opening portion on the base substrate overlaps with the orthographic projection of the second light emission control line on the base substrate and does not overlap with the orthographic projection of the first light emission control line on the base substrate.

16. The display substrate according to claim 14, wherein the pixel circuit further comprises: a third connection structure electrically connected with the first portion of the semiconductor layer and the second portion of the semiconductor layer.

17. The display substrate according to claim 16, wherein the first portion of the semiconductor layer has a lower end close to the second portion of the semiconductor layer in the second direction, the second portion of the semiconductor layer has an upper end close to the first portion of the semiconductor layer in the second direction, the lower end of the first portion of the semiconductor layer and the upper end of the second portion of the semiconductor layer are opposite to each other in the second direction, and the third connection structure is connected with the lower end of the first portion of the semiconductor layer and the upper end of the second portion of the semiconductor layer.

18. The display substrate according to claim 17, wherein the pixel circuit comprises a first power line connected with a first voltage terminal and configured to provide the first voltage to the pixel circuit; the first portion of the semiconductor layer comprises: a first vertical portion which substantially extends along the second direction and comprises the lower end; and a second vertical portion which substantially extends along the second direction and is opposite to the first vertical portion in the first direction, wherein the storage capacitor is between the first vertical portion and the second vertical portion; the second vertical portion has a lower end close to the second portion of the semiconductor layer in the second direction, and the first power supply line is electrically connected with the lower end of the second vertical portion through a fifth via hole.

19. A display device comprising the display substrate according to claim 1.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1 of the present application overlaps and encompasses the scope of claim 1 of US Patent 11,348,524, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claim 1 of US Patent 11,348,524 to that of claim 1 of the present application for the well-known purpose of having a greater scope of patent protection, and consequently, more products in the industrial applicability which are patent protected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, recites in part “the data writing circuit is configured to write a data signal into the control terminal of the driving circuit in response to a scan signal.”  This claim language fails to particularly point out and distinctly claim Applicant’s invention because Figs. 2-3 of Applicant’s Drawings depict that the data signal is written into the first terminal 120 of the driving circuit 100.
For compact prosecution purposes, Examiner will interpret claim 1 reciting subject matter depicted in Figs. 2-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2016/0133191 A1, Published May 12, 2016) in view of Lee (US 2017/0186782 A1, Published June 29, 2017).
As to claim 1, Kang discloses a pixel circuit, comprising: 
a driving circuit (Kang at Fig. 2, T1), 
a data writing circuit (Kang at Fig. 2, T2), 
a first reset circuit (Kang at Fig. 2, T3), 
a first light emission control circuit (Kang at Fig. 2, T6), and 
a light emitter element (Kang at Fig. 2, OLED), 
wherein the driving circuit comprises a control terminal, a first terminal and a second terminal, and the driving circuit is configured to control a driving current, which passes through the first terminal and the second terminal, for driving the light emitter element to emit light (Kang at Fig. 2, T1, gate, drain, and source of T1); 
the data writing circuit is configured to write a data signal into the control [first] terminal of the driving circuit in response to a scan signal (Kang at Fig. 2, T2); 
the first light emission control circuit is configured to apply a first voltage to the first terminal of the driving circuit in response to a first light emission control signal in an initialization stage (Kang at Figs. 2, T6; EM controls application of ELVDD to node N2); 
the first reset circuit is configured to apply a reset voltage to the control terminal of the driving circuit in response to a first reset signal (Kang at T3 S2 controls application of VINIT to node N1), and… 
the pixel circuit further comprises a second light emission control circuit, the second light emission control circuit is configured to apply the driving current to the light emitter element in response to a second light emission control signal (Kang at Fig. 2, T7, EM),
wherein the second light emission control signal is different from the first light emission control signal (Kang at Fig. 2; MPEP 2144.04(V) establishes that making separable is obvious.  Therefore, it would be obvious to provide two separate EM signals respectively to the control terminals of T6 and T7).1
Kang does not disclose the driving circuit is configured to be in a fixed bias state in a situation where the reset voltage and the first voltage are applied together to the driving circuit.
However, Lee does disclose the driving circuit is configured to be in a fixed bias state in a situation where the reset voltage and the first voltage are applied together to the driving circuit (Lee at Fig. 4a; ¶ [0086]).
Kang discloses a base OLED display device upon which the claimed invention is an improvement.  Lee discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kang the teachings of Lee for the predictable result of providing a pre-charge period prior to a compensation period (Lee at Fig. 4a; ¶ [0084]).
As to claim 2, the combination of Kang and Lee discloses the pixel circuit according to claim 1, wherein the first light emission control circuit is configured to apply the first voltage to the first terminal of the driving circuit in response to the first light emission control signal in a light emission stage (Kang at Fig. 2; ¶ [0055]).
As to claim 3, the combination of Kang and Lee discloses the pixel circuit according to claim 1, wherein the driving circuit comprises a first transistor (Kang at Fig. 2, T1); 
a gate electrode of the first transistor serves as the control terminal of the driving circuit to connect a first node (Kang at Fig. 2, node N1), 
a first electrode of the first transistor serves as the first terminal of the driving circuit to connect a second node (Kang at Fig. 2, node N2), and 
a second electrode of the first transistor serves as the second terminal of the driving circuit to connect a third node (Kang at Fig. 2, node N3);  
the reset voltage is applied to the gate electrode of the first transistor, and the first voltage is applied to the first electrode of the first transistor, so that the first transistor is in the fixed bias state (Kang at Fig. 2, VINIT is applied to node N1 through T3); 
the data writing circuit comprises a second transistor (Kang at Fig. 2, T2); 
a gate electrode of the second transistor is configured to be connected with a scan signal terminal to receive the scan signal, a first electrode of the second transistor is configured to be connected with a data signal terminal to receive the data signal, and a second electrode of the second transistor is connected with the second node (Kang at Fig. 2, DATA and node N2 respectively); 
the pixel circuit further comprises a compensation circuit, and the compensation circuit is configured to store the data signal that is written in and to compensate the driving circuit in response to the scan signal; 
the compensation circuit comprises a third transistor and a storage capacitor (Kang at Fig. 2, T4 and C1); 
a gate electrode of the third transistor is configured to be connected with a scan signal terminal to receive the scan signal, a first electrode of the third transistor is connected with the third node, a second electrode of the third transistor is connected with a first electrode of the storage capacitor (Kang at Fig. 2, S1, node N3, and node N1 respectively), and 
a second electrode of the storage capacitor is configured to be connected with a first voltage terminal (Kang at Fig. 2, ELVDD to C1).
As to claim 4, the combination of Kang and Lee discloses the pixel circuit according to claim 3, wherein the first reset circuit comprises a fourth transistor (Kang at Fig. 2, T3); 
a gate electrode of the fourth transistor is configured to be connected with a first reset control terminal to receive the first reset signal, a first electrode of the fourth transistor is connected with the first node, and a second electrode of the fourth transistor is configured to be connected with a reset voltage terminal to receive the reset voltage (Kang at Fig. 2, S2, node N1, and VINIT respectively).
As to claim 5, the combination of Kang and Lee discloses the pixel circuit according to claim 3, wherein the first light emission control circuit comprises a fifth transistor (Kang at Fig. 2, T6); 
a gate electrode of the fifth transistor is configured to be connected with a first light emission control terminal to receive the first light emission control signal, a first electrode of the fifth transistor is configured to be connected with a first voltage terminal to receive the first voltage, and a second electrode of the fifth transistor is connected with the second node (Kang at Fig. 2, EM, ELVDD, and node N2, respectively); 
the second light emission control circuit comprises a sixth transistor (Kang at Fig. 2, T7); 
a gate electrode of the sixth transistor is configured to be connected with a second light emission control terminal to receive the second light emission control signal, a first electrode of the sixth transistor is connected with the third node, a second electrode of the sixth transistor is connected with a fourth node (Kang at Fig. 2, EM, node N3, and anode of OLED), 
a first electrode of the light emitter element is configured to be connected with the fourth node (Kang at Fig. 2, anode of OLED), and 
a second electrode of the light emitter element is configured to be connected with a second voltage terminal to receive a second voltage (Kang at Fig. 2, cathode of OLED to ELVSS).
As to claim 6, the combination of Kang and Lee discloses the pixel circuit according to claim 1 further comprising a second reset circuit configured to apply the reset voltage to the second terminal of the driving circuit in response to a second reset signal, wherein the second reset signal is different from the first reset signal (Kang at Fig. 2, T5, S2 and S3 are different).
As to claim 7, the combination of Kang and Lee discloses the pixel circuit according to claim 1, wherein the light emitter element comprises a first electrode, the first electrode of the light emitter element is connected with a first voltage terminal to receive the first voltage (Kang at Fig. 2, anode of OLED is analogous to a first electrode and receives ELVDD),
the pixel circuit further comprises a second reset circuit configured to apply the reset voltage to the first electrode of the light emitter element in response to a second reset signal (Kang at Fig.  2, anode of OLED receives VINIT through T5.  S2 is different from S3).
As to claim 8, the combination of Kang and Lee discloses the pixel circuit according to claim 6, wherein the second reset circuit applies the reset voltage to the second terminal of the driving circuit in response to the second reset signal after a data writing and compensation stage (Kang at Fig. 2, third scan line S3 is ostensibly applied after S1 and S2 ; ¶ [0015], [0038]).
As to claim 9, the combination of Kang and Lee discloses the pixel circuit according to claim 7, wherein the second reset circuit applies the reset voltage to the first electrode of the light emitter element in response to the second reset signal after a data writing and compensation stage (Kang at Fig. 2, third scan line S3 is ostensibly applied after S1 and S2 ; ¶ [0015], [0038]).
As to claim 10, the combination of Kang and Lee discloses the pixel circuit according to claim 6, wherein the second reset circuit comprises a seventh transistor (Kang at Fig. 2, T5); 
a gate electrode of the seventh transistor is configured to be connected with a second reset control terminal to receive the second reset signal, a first electrode of the seventh transistor is connected with the fourth node, and a second electrode of the seventh transistor is configured to be connected with a reset voltage terminal to receive the reset voltage (Kang at Fig. 2, S3, anode of OLED, and VINIT respectively) .
As to claim 15, the combination of Kang and Lee discloses a display device, comprising a plurality of pixel units distributed in an array, a plurality of scan signal lines, a plurality of data signal lines and a plurality of light emission control lines (Kang at Figs. 1-2), 
wherein each pixel unit comprises the pixel circuit according to claim 1 (See rejection of claim 1 above), 
the pixel circuit further comprises a compensation circuit, the compensation circuit is connected with the driving circuit and the first reset circuit, and is configured to store the data signal that is written in the control terminal of the driving circuit and to compensate the driving circuit in response to the scan signal (Kang at Fig. 2, T4 and C1); 
the scan signal line of an Nth row is connected with both the data writing circuit and the compensation circuit which are in the pixel circuit of the Nth row to provide the scan signal (Kang at Figs. 1-2, S1 is connected to T2 and T4); 
the data signal line of an Mth column is connected with the data writing circuit in the pixel circuit of the Mth column to provide the data signal; N is an integer larger than 1, and M is an integer larger than 0 (Kang at Figs. 1-2).
As to claim 16, the combination of Kang and Lee discloses the display device according to claim 15, wherein the pixel circuit further comprises: a second light emission control circuit configured to apply the driving current to the light emitter element in response to a second light emission control signal (Kang at Fig. 2, T7), 
wherein the second light emission control signal is different from the first light emission control signal (Kang at Fig. 2; MPEP 2144.04(V) establishes that making separable is obvious.  Therefore, it would be obvious to provide two separate EM signals respectively to the control terminals of T6 and T7);2 and 
a second reset circuit configured to apply the reset voltage to the second terminal of the driving circuit and the compensation circuit in response to a second reset signal, wherein the second reset signal is different from the first reset signal (Kang at Fig. 2, S3 to T5); 
wherein the light emission control line of the Nth row is connected with the second light emission control circuit in the pixel circuit of the Nth row to provide the second light emission control signal (Kang at Figs. 1-2, EM).
As to claim 17, the combination of Kang and Lee discloses a display device, comprising a plurality of pixel units distributed in an array, a plurality of scan signal lines, a plurality of data signal lines, a plurality of reset control lines and a plurality of light emission control lines (Kang at Figs. 1-2), wherein each pixel unit comprises the pixel circuit according to claim 1 (See rejection of claim 1 above), 
the pixel circuit further comprises a compensation circuit, the compensation circuit is connected with the driving circuit and the first reset circuit, and is configured to store the data signal that is written in the control terminal of the driving circuit and to compensate the driving circuit in response to the scan signal (Kang at Fig. 2, C1 and T4 are analogous to a compensation circuit); 
the scan signal line of an Nth row is connected with both the data writing circuit and a compensation circuit which are in the pixel circuit of the Nth row to provide the scan signal (Kang at Figs. 1-2, S1); 
the data signal line of an Mth column is connected with the data writing circuit in the pixel circuit of the Mth column to provide the data signal (Kang at Figs. 1-2, DATA); 
the reset control line of the Nth row is connected with the first reset circuit in the pixel circuit of the Nth row to provide the first reset signal; N and M are integers larger than 0 (Kang at Figs. 1-2, S2; MPEP 2144.04(V) establishes that making separable is obvious).
As to claim 18, the combination of Kang and Lee discloses the display device according to claim 17, wherein the pixel circuit further comprises: a second light emission control circuit configured to apply the driving current to the light emitter element in response to a second light emission control signal (Kang at Fig. 2, T7), 
wherein the second light emission control signal is different from the first light emission control signal (Kang at Fig. 2; MPEP 2144.04(V) establishes that making separable is obvious.  Therefore, it would be obvious to provide two separate EM signals respectively to the control terminals of T6 and T7); and 
a second reset circuit configured to apply the reset voltage to the second terminal of the driving circuit and the compensation circuit in response to a second reset signal, wherein the second reset signal is different from the first reset signal (Kang at Fig. 2, S3 to T5); 
the light emission control line of the Nth row is connected with the second light emission control circuit in the pixel circuit of the Nth row to provide the second light emission control signal (Kang at Figs. 1-2, EM).
As to claim 19, the combination of Kang and Lee discloses a driving method of the pixel circuit according to claim 1 (See rejection of claim 1 above), comprising the initialization stage, wherein in the initialization stage, the first reset signal is input, the first reset circuit is turned on, the reset voltage is applied to the control terminal of the driving circuit, the first light emission control signal is input, the first light emission control circuit is turned on, and the first voltage is applied to the first terminal of the driving circuit, so that the driving circuit is in the fixed bias state (Kang at Figs. 1-3, TINIT; ¶ [0061]).
As to claim 20, the combination of Kang and Lee discloses the driving method of the pixel circuit according to claim 19, further comprising a data writing and compensation stage, a reset stage and a light emission stage , 
wherein the pixel circuit further comprises a compensation circuit, the compensation circuit is connected with the driving circuit and the first reset circuit, and is configured to store the data signal that is written in the control terminal of the driving circuit and to compensate the driving circuit in response to the scan signal (Kang at Fig. 2, C1 and T4); 
in the initialization stage, the first reset signal is input, the first reset circuit is turned on, the reset voltage is applied to the control terminal of the driving circuit, the first light emission control signal is input, the first light emission control circuit is turned on, the first voltage is applied to the first terminal of the driving circuit, so that the driving circuit is in the fixed bias state (Kang at Figs. 2-3, period T1); 
in the data writing and compensation stage, the scan signal and the data signal are input, the data writing circuit, the driving circuit and the compensation circuit are turned on, the data writing circuit writes the data signal into the driving circuit, and the compensation circuit compensates the driving circuit (Kang at Figs. 2-3, period TDATA); 
in a reset stage, the second light emission control signal and the second reset signal are input, the second light emission control circuit and the second reset circuit are turned on, and the driving circuit, the compensation circuit and the light emitter element are reset; and in the light emission stage, the first light emission control signal and the second light emission control signal are input, the first light emission control circuit, the second light emission control circuit and the driving circuit are turned on, and the second light emission control circuit applies the driving current to the light emitter element to drive the light emitter element to emit light (Kang at Figs. 2-3, period TEM).
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Lee as applied to claim 1 above, and in further view of Zhai (US 2018/0190191 A1, Filed June 19, 2017).
As to claim 11, the combination of Kang and Lee discloses the pixel circuit according to claim 1.
The combination does not disclose that the pixel circuit comprises a plurality of transistors, some transistors of the plurality of transistors are P-type transistors, and other transistors of the plurality of transistors are N-type transistors.
However, Zhai does disclose that the pixel circuit comprises a plurality of transistors, some transistors of the plurality of transistors are P-type transistors, and other transistors of the plurality of transistors are N-type transistors (Zhai at  Fig. 1; ¶ [0039] discloses “For the embodiment shown in FIG. 1, the second transistor M2 is a P-type transistor, which is not a limit to the type of the second transistor M2; and specifically, the first transistor M1 to the seventh transistor M7 may be all P-type transistors or N-type transistors, or a part of transistors are the P-type transistors, and the other part of transistors are the N-type transistors.”).
The combination of Kang and Lee discloses a base OLED display device upon which the claimed invention is an improvement.  Zhai discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Kang and Lee the teachings of Zhai for the predictable result of eliminating complexity in layout designs (Zhai at ¶ [0005], [0018]).
As to claim 12, the combination of Kang, Lee, and Zhai discloses the pixel circuit according to claim 11, wherein the first reset circuit comprises an N-type transistor (Zhai at ¶ [0100]).
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Lee as applied to claim 3 above, and in further view of Morita (US 2018/0374415 A1, Filed June 27, 2017).
As to claim 13, the combination of Kang and Lee discloses the pixel circuit according to claim 3.
The combination does not disclose that the third transistor of the compensation circuit is an N-type transistor.
However, Morita does disclose that the third transistor of the compensation circuit is an N-type transistor (Morita at Fig. 7, in particular, second switching transistor ICT is analogous to the third transistor; ¶ [0075] discloses “The driving transistor DRT, the first output transistor BCT1, and the second output transistor BCT2 are formed as a p-channel type transistor, whereas the pixel transistor SST, the reset transistor RST, the first switching transistor TCT, and the second switching transistor ICT are fabricated as a n-channel type transistor.”). 
The combination of Kang and Lee discloses a base OLED display device upon which the claimed invention is an improvement.  Morita discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Kang and Lee the teachings of Morita for the predictable result of reducing variation in emission luminance (Morita at ¶ [0051]).
As to claim 14, the combination of Kang, Lee, and Morita discloses the pixel circuit according to claim 13, wherein a control terminal of the compensation circuit is different from a control terminal of the data writing circuit (Kang at Fig. 2, first scan signal S1 is different from second scan signal S2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon (US 2015/0002560 A1, Published January 1, 2015) is made of record for its relevance to claim 1 by its disclosure of two different and independent emission control line signals EML_M[i] and EML_T[i] as depicted in Fig. 2:

    PNG
    media_image1.png
    619
    460
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
09/01/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Kwon in Conclusion Section below.
        2 See also Kwon in Conclusion Section below.